1 F.3d 964
David Edwin MASON, By and Through Charles C. MARSON,Petitioner-Appellant,v.Daniel E. VASQUEZ, Warden of the California State Prison atSan Quentin, Respondent-Appellee.David Edwin MASON, Petitioner,andRandy Alana, Patrick Tafoya and Lee Terry Farmer, as nextfriends of David E. Mason, Applicants inintervention/Appellants,v.Daniel B. VASQUEZ, Warden of the California State Prison atSan Quentin, Respondent-Appellee.
Nos. 93-99008, 93-99009.
United States Court of Appeals,Ninth Circuit.
Aug. 23, 1993.

Before:  WALLACE, Chief Judge, and TANG, SCHROEDER, PREGERSON, POOLE, BEEZER, KOZINSKI, NOONAN, THOMPSON, TROTT and FERNANDEZ, Circuit Judges.
ORDER
A majority of the special death penalty en banc court has voted to affirm the order of the special death penalty panel vacating the stay entered by the district court.  All stays in the circuit and district courts are hereby vacated.


1
See also 5 F.3d 1220.


2
Mandate recalled 5 F.3d 1226.